TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00118-CV


                                         B. D., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee



                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
            NO. 19-0743, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

March 14, 2020. By request to this Court dated March 13, 2020, Carolyn Burklund requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Carolyn Burklund is hereby ordered

to file the reporter’s record in this case on or before March 30, 2020. If the record is not filed by
that date, Burklund may be required to show cause why she should not be held in contempt

of court.

              It is ordered on March 19, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                 2